DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed on 11/05/2020, have been entered and made of record. Claims 2-15 are added. Claims 1-15 are pending.

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2011/0149129).

Regarding claim 1, Kim discloses an electronic apparatus comprising:
an image sensor including a plurality of pixels (abstract: see divided plurality of pixel areas), each pixel including one of a plurality of photoelectric converters that convert light into charge (abstract; [0056-0058]: each divided pixels areas is inherently included a plurality of photoelectric converter in order to captured a different image area 251-255 of Fig. 3B);
 a display that displays (Fig. 2: display 150) (i) a first image based on the charge accumulated during a first accumulation time in a first photoelectric converter, of the plurality of photoelectric converters, included in at least a first pixel of the plurality of pixels (Fig. 3A-3B: see one of the image area 221-225 or 251-255 with a corresponding exposure time a-e or a’-e’), and (ii) a second image based on the charge accumulated during a second accumulation time longer than the first accumulation time in a second photoelectric converter, of the plurality of photoelectric converters, included in at least a second pixel of the plurality of pixels (Fig. 3A-3B: [0053-0060]: image 255 has longer exposure time than 254 or 252 has longer exposure than 251 as the exposure reach further o f-stop are higher); and
.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen (US2007/0257184).

Regarding claim 1, Olsen discloses an electronic apparatus comprising:
an image sensor including a plurality of pixels ([0053]; Fig. 1 or 11-12: see plurality of camera channel A-D), each pixel including one of a plurality of photoelectric converters that convert light into charge ([0139]: each area, channel or pixel may have two or more photodiodes);
 a display that displays (i) a first image based on the charge accumulated during a first accumulation time in a first photoelectric converter, of the plurality of photoelectric converters, included in at least a first pixel of the plurality of pixels ([0048; 0051; 0073]: images are outputted to a display; [0005-0006; 0043]), and (ii) a second image based on the charge accumulated during a second accumulation time longer than the first accumulation time in a second photoelectric converter, of the plurality of photoelectric converters, included in at least a second pixel of the plurality of pixels ([0005-0006; 0033; 0036; 0043]: different image area within an image sensor can have different 
a controller (Fig. 2: A/E Controller 160) that controls a charge accumulation time in the plurality of photoelectric converters included in the plurality of pixels based on an image selected from among the first image and the second image ([0015; 0042; 0047]).


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuriyama (US2015/0077590).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Kuriyama discloses an electronic apparatus comprising:
an image sensor including a plurality of pixels ([0122-0123]: See a plurality of group of 131, 2131 1131 2131, 3131 in one of the image sensors of Figs. 2, 23, 36, 62), each pixel including one of a plurality of photoelectric converters that convert light into charge ([0126]: Fig. 3: see plurality of  PD 104 in each group 131);
 a display that displays (Fig. 5: display unit 506) (i) a first image based on the charge accumulated during a first accumulation time in a first photoelectric converter, of the plurality of photoelectric converters, included in at least a first pixel of the plurality of pixels ([0165; 0169-0174; 0180-0184]: attentions and peripheral area motion images A1-C1 are combined and displayed on display unit 506; [0132; 0150-0157]: the peripheral and motion images are based on signals output from PD 104 of each of a plurality of pixels group 131 in a predetermined frame rate or accumulation time = 1/ predetermined frame rate), and (ii) a second image based on the charge accumulated during a second accumulation time longer than the first accumulation time in a second photoelectric converter, of the plurality of photoelectric converters, included in at least a second pixel of the plurality of pixels ( [0132; 0150-0157]: See Fig. 10: See areas A1-B1 with different frame rates or accumulation time of 1/60, 1/180  or other); and
a controller (Fig. 5, 25 or 39: System Control 501, 1501, 2501) that controls a charge accumulation time in the plurality of photoelectric converters included in the plurality of pixels based on an image selected from among the first image and the 

Regarding claim 2, Kuriyama discloses the electronic apparatus according to claim 1, wherein the image sensor includes: a first control line that is connected to the first pixel and receives a control signal for controlling the first accumulation time in the first photoelectric converter ([0126; 0129-0131]: Vertical/Horizontal reset signal line and/or TX signal line are for receiving pulses to initiate, start and transfer charges for one of the pixel group 131 of the plurality of groups of pixels in image sensor 100; Figs. 1-3: See also image sensor 100 and pixels group 131); and a second control line that is connected to the second pixel and receives a control signal for controlling the second accumulation time in the second photoelectric converter ([0129-0131]: Vertical/Horizontal reset signal line and/or TX signal line are for receiving pulses to initiate, start and transfer charges for one of the pixel group 131 of the plurality of groups of pixels in image sensor 100; Figs. 1-3: See also image sensor 100 and pixels group 131; [0132; 0150-0157]: See areas A1-B1 with different frame rates or accumulation time of 1/60 or 1/180).

Regarding claim 3, Kuriyama discloses the electronic apparatus according to claim 2, wherein the image sensor includes a pixel region in which the plurality of pixels is arranged side by side in a row direction and a column direction, and the second pixel 

Regarding claim 4, Kuriyama discloses the electronic apparatus according to claim 2, wherein the first pixel includes a first transferer for transferring the charge accumulated in the first photoelectric converter, and the second pixel includes a second transferer for transferring the charge accumulated in the second photoelectric converter (Fig. 3: See Transfer Transistor 302 in each of group 131 of one of areas A1-C1; [0126-0129]).

Regarding claim 5, Kuriyama discloses the electronic apparatus according to claim 4, wherein the image sensor includes a pixel region in which the plurality of pixels is arranged side by side in a row direction and a column direction, and the second pixel is arranged at a position along the row direction with respect to the first pixel in the pixel region ([0122-0127]: Figs. 2-3: See row/column of PD 104 in each group 131 of image sensor 113).

Regarding claim 6, Kuriyama discloses the electronic apparatus according to claim 5, wherein the image sensor includes: 

a fourth control line that is connected to the second pixel (Fig. 1: see one of vertical/ horizontal reset lines) and receives a control signal for controlling the second accumulation time in the second photoelectric converter ([0126; 0129-0131]: Vertical/Horizontal reset signal line and/or TX signal line are for receiving pulses to initiate, start and transfer charges for one of the pixel group 131 of the plurality of groups of pixels in image sensor 100; Figs. 1-3: See also image sensor 100 and pixels group 131), the first pixel includes a first resetter that is connected to the third control line and discharges the charge accumulated in the first photoelectric converter (Fig. 1: see one of reset transistor 303 that is connected to one of vertical/horizontal reset line), and the second pixel includes a second resetter that is connected to the fourth control line and discharges the charge accumulated in the second photoelectric converter (Fig. 1: see one of other plurality of reset transistor 303 that is connected to one of other vertical/horizontal reset lines).  

Regarding claim 7, Kuriyama discloses the electronic apparatus according to claim 2, wherein the first pixel includes a first resetter that is connected to the first control line and discharges the charge accumulated in the first photoelectric converter 

Regarding claim 8, Kuriyama discloses the electronic apparatus according to claim 7, wherein the image sensor includes a pixel region in which the plurality of pixels is arranged side by side in a row direction and a column direction (Figs. 1-3: see pixels group 131), and the second pixel is arranged at a position along the row direction with respect to the first pixel in the pixel region ([0122]: See different pixels group 131 along row direction with respective to other pixel group 131 in Fig. 2).

Regarding claim 9, Kuriyama discloses the electronic apparatus according to claim 1, wherein the image sensor further includes: a first converter that converts a first signal based on the charge accumulated in the first photoelectric converter into a digital signal ([0134; 0220; 0231]; Figs. 4: See A/D 412 that converts signals from MUX 411 and photodiode 104; Fig 21: See A/D 412b; Fig 26: See A/D 1412; Fig 38: See A/D 2412); and
a second converter that converts a second signal based on the charge accumulated in the second photoelectric converter into a digital signal (Figs. 4: See 
the first image is generated based on the first signal converted into the digital signal by the first converter ([0134; 0152; 0220; 0231]: See pixels signals are converted into digital signals to form one of motion area A1-C1), and
the second image is generated based on the second signal converted into the digital signal by the second converter ([0134; 0152; 0220; 0231]: See pixels signals are converted into digital signals to form one of motion area A1-C1).

Regarding claim 10, Kuriyama discloses the electronic apparatus according to claim 9, wherein the image sensor further includes: 
a first chip in which the first photoelectric converter and the second photoelectric converter are arranged ([112-113]: Fig. 1: Imaging Chip 113 with a plurality of photodiode PD 104); and
a second chip in which the first converter and the second converter are
arranged ([0112; 0134]: Fig. 1: Signal Processing Chip 111 includes an A/D converter).

Regarding claim 11, Kuriyama discloses the electronic apparatus according to claim 10, wherein

the second chip is arranged on a side of the second surface of the first chip (Fig. 1: see signal processing chip 111).

Regarding claim 12, Kuriyama discloses the electronic apparatus according to claim 1, wherein the image sensor further includes:
a first converter that converts a first signal based on the charge accumulated in the first photoelectric converter into a first digital signal (Fig. 1 and 4: See A/D 412 that convert signals from one of PD1-PD16 or 104; [0134]: Fig. 1: Signal Processing Chip 111 includes an A/D converter);
a second converter that converts a second signal based on the charge accumulated in the second photoelectric converter into a second digital signal (Fig. 1 and 4: See A/D 412 that convert signals from one of PD1-PD16 or 104; [0134]: Fig. 1: Signal Processing Chip 111 includes an A/D converter or other A/D 412 of other group of pixel 131);
a first recorder that records the first digital signal converted by the first

a second recorder that records the second digital signal converted by the second converter ([0134]: see one of memory in pixel memory 414 formed in memory chip 112 or other pixel memory 414 formed in memory chip 112 for other group of pixel 131),
the first image is generated based on the first digital signal recorded by the first recorder ([0135-0139]: digital signals from memory 414 for a first group of pixel 131 are processed to generate one of image A1-C1), and
the second image is generated based on the second digital signal recorded by the second converter ([0135-0139]: digital signals from memory 414 for one of other group of pixel 131 are processed to generate one of other image A1-C1).

Regarding claim 13, Kuriyama discloses the electronic apparatus according to claim 12, wherein the image sensor further includes:
a first chip in which at least the first photoelectric converter and the second photoelectric converter are arranged ([0114-0115]: Fig. 1: imaging chip 113 includes a plurality of PD 104);
a second chip in which at least the first converter and the second converter are arranged  ([0134]: Fig. 1: Signal Processing Chip 111 includes an A/D converter or other A/D 412 of other group of pixel 131); and

arranged ([0119]: Fig. 1: memory chip 112).

Regarding claim 14, Kuriyama discloses the electronic apparatus according to claim 13, wherein the first chip has a first surface on which light from an optical system is incident (Fig. 1: see incident surface of micro lenses 101) and a second surface opposite to the first surface (Fig. 1: see surface wherein bump 109 are disposed), and the third chip is arranged on a side of the second surface of the first chip (Fig. 1: see chip 112 that is on other side of the second side of the first surface).

Regarding claim 15, Kuriyama discloses the electronic apparatus according to claim 14, wherein the second chip is arranged between the first chip and the third chip in an optical axis direction of the optical system (Fig. 1: see arrangement of chip 111 between chip 113 and 112 in an optical direction z).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/14/2021